Case 20-10343-LSS Doc 2962 Filed 05/04/21 Pagelof5

September 29, 2020 2N2t KA 2 B57

Hello, my name sii

1 am writing to you today, because | need to express how Boy Scouts of
America stole my innocence, changed the dynamic of my family relationship
and ultimately caused me a life of misery.

! don’t wish this on no one. my life
drastically changed.

My elders who have now come and gone believed in the institution of the Boy
Scouts of America whole heartedly. What they stood for, their supposed
teaching and what they falsely represented. And because of that blind loyalty,

  
 
  

ou see
they believed in the Boy Scouts. Believed they were there to assist me in
being a man since my dad was not around. However, their my

 

so bad that i was no longer scared of my mother and my grandmother, and

their refusal to believe me; so at the age of 15 | was strong enough to at least
leave the organization. life had been so messed up that be it

 

 
 
 
 

as crazy
as that may sound. use that is elt other people viewed me. Since

my childhood, I’ve always been afraid, always felt embarrassed...feeling again
like an alien. Feeling as if people knew my story, knew what was hidden under
my clothing.

  

Both mentaily and physically.

  
    

of pain, ! was told
However, when | awoke from my surgery, from the picture

attached, not only can you view the long scar from where my kidney had been
removed,

 

 
Case 20-10343-LSS Doc 2962 Filed 05/04/21 Page2of5

It is because of the Boy Scouts of America | have lived hell right here on earth.

And | want to do whatever | can to ensure they do not ruin another young

Childs life. 1 am no longer afraid of what people may think of me, or how they

may view me. On October 31, 2020, | will turn 68 and | feel as if 1 was ont

able to enjoy the first 11 years of my life; which is why | came to a
begging her to help me get my story out. if | have to testify...at any

time...anywhere....'m finally ready.

It Is time for justice to prevail, for all little boys who suffered with me, who have
suffered after me, and for the 12 year old boy who because he didn't have a
father figure in the house, wanted to learn how to be a good upstanding citizen
in society, but was only taught the pains and evils that some in this world
show. The Boy Scouts of America stole my childhood innocence and altered
my life forever. It is my prayer that now is the time for justice. Justice for us all.

 
Case 20-10343-LSS Doc 2962 Filed 05/04/21 Page3of5

A Letter From

Tuesday, April 27th, 2021

To: Justice Lauri Selber Silverstein

Dear Madam Justice,

| hope this letter finds you well. After reviewing the BSA update on
April 26, 2021, again | was very disappointed. Boy Scouts of America, since
| was 12 years old, have controlled my life. All my life. I’ve lived in hell right
here on earth. | have enclosed my original letter that | prepared for my
attomeys on September 29, 2021, so that you can have a better
understanding of my situation.

The update stated, in so many words, that Boy Scouts of America is just
giving lip service. nor compensate

0
Eee | have scars and missing body parts to prove it.

  

Madam Justice, how do you think I feel having to send you proof (the
attached photo)? | requested to sit before the judge to tell how | suffered

that vowed to take
care of innocent little boys. | have tears streaming down my face as | write
this letter. All my life, since that torture every time | think about it I cry.

On October 31, 2020 | turned 68 years old. My relationship with God is
what has kept me, and | promised Him that | will stop being embarrassed
about what people would say about me. God told me that it wasn’t my fault,
to hold my head up, and to tell everything that happened to me. I’ve
suffered all these years. Couldn’t afford therapy. Just my relationship with
God.

 
Case 20-10343-LSS Doc 2962 Filed 05/04/21 Page4of5

Boy Scouts of America should NEVER open another door in this life with

the promise of protecting innocent little boys. They should however, be held
accountab\e. IA

unbearable. | honestly felt sometimes that | would have been better off
dead. With the removal of my man part, I've never felt like a real man.
Never feeling accepted by society. But I've grown to realize this is their sin,

not mine. I've in to " on ma na with limited resources. I

Madam Justice, no disrespect to you, but enough is enough. | suffered and
still suffer to this day from the abuse they subjected me to.

Respectfully,

   

 
Case 20-10343-LSS Doc 2962 Filed 05/04/21 Page5of5

 

———_—

Sand 4: .
Yeast eK Aur,

Se ibe & —_ Je rst ,
Bx ‘4

sat Meike 4 end -

AZZ... WG fo; A. LAktun, “Ee.

14 BQ |

ofa
af

 

 
